Citation Nr: 0843975	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to November 4, 2003, 
for the establishment of basic eligibility for educational 
benefits pursuant to Chapter 35 of Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  The appellant is his daughter.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office and 
Education Center in Buffalo, New York (RO).


FINDING OF FACT

In an April 2005 rating decision, the RO granted entitlement 
to a total disability rating for compensation on the basis of 
individual unemployability (TDIU), effective November 4, 
2003, the date the veteran's combined evaluation of 80 
percent met the schedular criteria for TDIU.


CONCLUSION OF LAW

The criteria for an effective date prior to November 4, 2003, 
for a grant of entitlement to educational benefits under the 
provisions of Title 38 of Chapter 35, United States Code, are 
not met.  38 U.S.C.A. §§ 3501, 3510, 5103A (West 2002); 38 
C.F.R. §§ 3.807(a), 21.3021 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2008), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  
The veteran's Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge, 
reflecting that he was discharged honorably, and an April 
2005 rating decision granted TDIU effective November 4, 2003.  
Thus, the general criteria for Chapter 35 eligibility are 
met.  

With respect to the appellant's claim for an effective date 
prior to November 4, 2003, for the grant of basic eligibility 
to Chapter 35 educational benefits, the Board finds that 
pursuant to 38 U.S.C.A. Chapter 35, the veteran was first 
found to have a permanent total service-connected disability 
effective November 4, 2003.  

Accordingly, an effective date prior to November 4, 2003, for 
entitlement to basic eligibility to Chapter 35 educational 
benefits is not warranted.  Although the appellant claims 
entitlement to an earlier effective date for Chapter 35 
educational assistance because she had previously begun her 
course of study, the regulatory criteria and legal precedent 
governing eligibility for the receipt of such benefits are 
clear, specific, and binding.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2005); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  


ORDER

An effective date prior to November 4, 2003, for the grant of 
basic eligibility to Chapter 35 educational benefits is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


